Title: To James Madison from Isaac A. Coles, 29 December 1809
From: Coles, Isaac A.
To: Madison, James


Dear SirDec. 29th. 1809
After what has passed in the House of Representatives I feel myself compelled to declare to you, that I never can again be the Bearer of a Message to that Body. It is with feelings the most painful that I make this declaration, which I believe to be due as well to them as to myself—to avoid the Occasions for mortifications & insults which might be offered by some, whose feelings are the most unfriendly, & whose situations place them beyond the reach of resentment; & to avoid too those collisions in Society, under circumstances that would render them peculiarly disagreeable. Influenced by these considerations, & by these only, I cannot but flatter myself that the step which I am about to take, will be viewed by you with indulgence, & that you will Accept the assurances which I now offer you, that in retiring from the situation which I at present Occupy in your family, I carry with me no other feelings than those of the warmest & most respectful Attachment
I. A. Coles
P. S. This morning when I wrote the above, I was under an impression that there had been a decision of the House, on the subject to which it relates; but I have been informed since that the report of the Comtee., was only laid on the Table, to be taken up on a future day. Altho’ I would not wish, in appearance even, to avoid a decision of the House by seeming to fly from it; Yet I feel that it has now become my duty to communicate the above, and to add, that I will leave the City as soon as that decision shall be known.
